 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DAVID WESLEY BIRRELL, et al.,                      No. 2:16-cv-1818 JAM CKD P
12                        Plaintiffs,
13             v.                                        ORDER
14    ROBERT W. FOX,
15                        Defendant.
16

17            On October 31, 2018, the court ordered that plaintiffs’ counsel, Mr. Paul R. Martin, turn

18   over all material in his possession relevant to this case to plaintiff David Wesley Birrell and file

19   an affidavit with the court indicating he has done so. While it appears from the record that Mr.

20   Martin has turned over case materials to plaintiff Birrell, he has not filed an affidavit with the

21   court.

22            Accordingly, IT IS HEREBY ORDERED that:

23            1. If attorney Paul R. Martin has complied with the court’s October 31, 2018 order by

24   turning over all material in his possession relevant to this this case to plaintiff David Wesley

25   Birrell, he shall file an affidavit with the court indicating as much within 7 days. If Mr. Martin

26   has not turned over his case materials to plaintiff Birrell, Mr. Martin shall, within 7 days, explain

27   why not.

28   /////
                                                        1
 1           2. Mr. Martin’s failure to comply with this order will result in an order that Mr. Martin
 2   appear before the court and show cause why monetary sanctions should not issue.
 3   Dated: January 18, 2019
 4

 5

 6

 7

 8

 9   1
     birr1818.mtw(2)
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
